Citation Nr: 1704660	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-19 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating higher than 30 percent for residuals of a nephrectomy with partial adrenalectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) confirming and continuing a 30 percent rating for residuals of a nephrectomy with partial adrenalectomy. 

In July 2013, in support of his claim for a higher rating for this service-connected disability, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.

The Board remanded this claim in October 2013, May 2014, and August 2014, including for a medical examination and opinion regarding the severity of this service-connected disability.  Eventually the Board issued a decision in January 2015 denying the claim, and in response the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a December 2015 Order, the Court granted a Joint Motion for Remand (JMR) vacating the Board's decision denying this claim and remanding the claim to the Board for further development and readjudication in accordance with the terms of the JMR.  To comply with the Court's Order, the Board again remanded the claim in February 2016 to the Agency of Original Jurisdiction (AOJ) to obtain a supplemental (i.e., second addendum) medical opinion from the June 2014 VA compensation examiner.  That additional development since has been completed, in turn allowing the Board to proceed with readjudicating this claim.

In an intervening January 2016 statement, the Veteran's representative asserted the Veteran has foot drop that may be secondary to (meaning caused or aggravated by) the service-connected disability at issue in this appeal.  See 38 C.F.R. § 3.310(a) and (b), permitting service connection on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board also sees the Veteran is service connected for a lumbar spine disability.  Previously, in the October 2013 and February 2016 remands, based on the Veteran's testimony that he had "aching" up and down his leg, so possible radiculopathy, and the January 2016 statement from the representative, the Board referred the issue of entitlement to an increased rating for the lumbar spine disability to the RO for appropriate development and consideration.  This other claim still has not been adjudicated by the RO, however.  So the Board is again referring this claim of entitlement to an increased rating for the lumbar spine disability, as well as for service connection for foot drop secondary to the service-connected kidney disability, for appropriate action, to include forwarding the Veteran and his representative a VA standard form ("VAF 21-0966") in paper or electronic form, if necessary.  38 C.F.R. § 3.155(b)(1)(ii) (2016); see also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by VA, regardless of the type of claim or posture in which the claim arises.).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The residuals of the Veteran's nephrectomy with partial adrenalectomy include the loss of a kidney, a left flank scar, resected ribs, a back disorder, and hypertension, of which the latter four are separately service connected and not subjects of this appeal.

2.  There is no renal dysfunction, including constant albuminuria or a decrease in kidney function, associated with the loss of the Veteran's kidney and partial loss of his adrenal gland.



CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent for the residuals of the nephrectomy with partial adrenalectomy.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.115a, 4.115b, Diagnostic Code (DC) 7500 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, also of the portion of the evidence the claimant is to provide versus the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  As well, VA must assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

The Veteran in this case does not assert that VA violated its duty to notify, including during the July 2013 hearing, see Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), that there are any outstanding records that VA should obtain on his behalf, or that he should be afforded another VA examination or medical opinion obtained based on the inadequacy of the earlier examinations he underwent during the course of this appeal.  The purported inadequacy of earlier VA examinations and medical opinions was the subject of the December 2015 JMR vacating the Board's decision from January 2015 and was the reason for the most recent remand by the Board in February 2016.  An addendum VA medical opinion consequently was obtained in April 2016, and neither the Veteran nor his representative contends that still additional medical opinions are needed.  No further notice or assistance is thus required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that the claimant has the burden of proof of showing there has been an error in developing his claim, but also beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  See also 38 C.F.R. § 20.1102 (2016).

The Board additionally finds there has been compliance, certainly the acceptable substantial compliance, with the Board's past remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In response to the October 2013, May 2014, August 2014, and February 2016 remand directives, copies of the Veteran's VA treatment records were obtained and added to the claims file so they may be considered.  He was contacted by letter on multiple occasions and asked to submit medical release forms for any private health care providers who have treated the disability at issue in this appeal, and VA compensation examinations and medical opinions were performed and obtained in December 2013, June 2014, and April 2016.  The Board finds the VA examinations and opinions, most notably the April 2016 addendum opinion, are fully compliant with the Board's remand orders.  The examinations and opinions address the severity and nature of the Veteran's disability and universally conclude that he does not experience any renal dysfunction because of this 
service-connected disability.  The most recent medical opinion dated in April 2016 addresses the questions and evidence specifically identified by the parties in the December 2015 JMR and the February 2016 Board remand related to hypertension, laboratory findings, and the Veteran's contentions regarding urinary incontinence.  The medical opinion is also accompanied by explanatory rationale that, while brief, fully supports the conclusions reached and is based on a complete review of the claims file, including the Veteran's statements and complaints regarding his disability.  Therefore, to reiterate, there has been the required substantial compliance with the Board's remand orders.

In deciding this claim, the Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he submitted or that VA has obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, the Board's analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to this claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

II.  Analysis

The Veteran is claiming entitlement to greater compensation, so a higher rating, for the residuals of an accident he was involved in during his service in which he was struck and crushed by a half-ton truck, necessitating the removal of one of his kidneys, two ribs, and part of his adrenal gland.

According to written statements in February 2009, March 2012, April 2014 and December 2014 and the Veteran's July 2013 hearing testimony, since that injury and surgery he has experienced pain, particularly when twisting, including at the site of the scar, and pain and muscle spasm in his back, developed arthritis and hypertension, and has struggled with a loss of range of motion, difficulty walking, and an inability to retain his urine.  He alleges these residuals have worsened, thereby warranting a rating higher than 30 percent.

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects a Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If the evidence is in equipoise, meaning about evenly balanced, all reasonable doubt material to a determination will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the rating may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other cases, like here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, even in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Notably, during the pendency of this appeal, the RO granted the Veteran separate ratings for most of the residuals of his accident and surgery in service, including the consequent left flank scar, partially-resected and regenerated ribs, a back disorder associated with the partially-resected and regenerated ribs, and hypertension.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that VA's 
anti-pyramiding regulation, 38 C.F.R. § 4.14, does not preclude assigning separate ratings for separate manifestations of the same disability).  These separately-rated conditions are not subjects of this appeal and, as such, the Board will focus solely on all kidney-specific symptoms in evaluating the severity of the disability at issue in this appeal. 


A.  Schedular Rating

The RO has assigned the residuals of the nephrectomy with partial adrenalectomy a 30 percent rating under DC 7500, which is the minimum rating assignable for the removal of one kidney.  According to this DC, residuals of such a removal may be rated as renal dysfunction if there is nephritis, infection or pathology of the other.  38 C.F.R. § 4.115b, DC 7500. 

A higher 60 percent evaluation is assignable when there is renal dysfunction that involves constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40-percent disabling under DC 7101.  38 C.F.R. § 4.115a.  Hypertension is 40-percent disabling when it involves diastolic pressure of predominantly 120 or more.  38 C.F.R. § 4.104, DC 7101. 

When evaluating a claim for an increased rating of the genitourinary system, which involves the loss or loss of use of one or more creative organs, the adjudicator must refer to 38 C.F.R. § 3.350 to determine whether the claimant is entitled to special monthly compensation (SMC).  38 C.F.R. § 4.115b.  SMC, a benefit that may be based on the anatomical loss or loss of use of certain specified extremities and/or organs, is discussed at 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350.  The extremities and organs that qualify are specifically enumerated under the aforementioned provisions, but do not include the kidneys, thereby precluding the Veteran's entitlement to such a benefit based on the loss of his kidney.

The Veteran is separately service connected for hypertension; therefore, the Board need not determine whether the hypertension is 40-percent disabling as such a finding may not provide a basis for the assignment of a higher, 60 percent, rating under DC 7500.  Increasing his rating on such a basis would amount to pyramiding. See 38 C.F.R. § 4.14 (evaluation of the same disability under various diagnoses is to be avoided).  In any event, even assuming otherwise, the evidence does not establish that his hypertension is this disabling, with diastolic pressure predominantly 120 or more.  In October 2014, a VA examiner confirmed this fact after reviewing the claims file.  He cited to readings taken on September 11, 2012 (136/62), April 2, 2013 (130/80), November 25, 2013 (156/74) and July 7, 2014 (150/74) and described the Veteran's hypertension as normal and well controlled.  The VA examiner's finding in this regard is substantiated by multiple other readings recorded between March 2009 and December 2013, including during treatment visits and VA examinations, the highest being 160 (systolic) and 88 (diastolic).  

The Veteran contends that the characterization of his hypertension as well-controlled is incorrect based on findings of a "systolic spike" during a primary care visit to the VA Medical Center (VAMC) in November 2013.  The Board concludes that this finding is of little clinical significance as it, and other similar findings, are related to stress and not truly indicative of the Veteran's blood pressure control.  VA treatment records document findings of an acute systolic spike in the Veteran's blood pressure approximately once a year at the VAMC during the claims period.  In each instance, the Veteran's hypertension returned to levels consistent with his baseline upon repeat testing a short time later.  In March 2011, his VA primary care physician specifically found that the slight elevation in blood pressure was the result of stress and no further action (such as an increase in blood pressure medication or a recommendation of additional monitoring) was ever ordered as a result of a systolic spike.  In an April 2016 addendum medical opinion, a VA examiner also concluded that the systolic spike was the result of episodic stress as would be expected in triage situations.  Hence, the Veteran's acute elevated blood pressure readings are not indicative of the severity of his hypertension.  The record clearly establishes that the Veteran's hypertension does not most nearly approximate the criteria associated with a 40 percent evaluation under 38 C.F.R. § 4.104, DC 7101, and does not support the Veteran's claim for an increased evaluation for the service-connected nephrectomy with partial adrenalectomy.

The question that remains is whether the Veteran has renal dysfunction involving constant albuminuria with some edema, or a definite decrease in kidney function secondary to the nephrectomy with partial adrenalectomy.  VA examiners in April 2009, January 2011, December 2013, and October 2014 all found that the Veteran had normal kidney function with no impact to his activities or employment due to the service-connected disability on appeal.  According to the most recent VA examiner who evaluated the Veteran in October 2014, the Veteran has normal renal function secondary to the in-service surgical procedures with normal labs in late November 2013, a normal urination pattern, no need for dialysis, no persistent edema or albuminuria, no disabilities referencing voiding or renal functions, no genitourinary infections, no urinary frequency or leakage or obstructed voiding, and normal cardiovascular function.  

Laboratory testing throughout the claims period also establishes normal kidney function with blood urea nitrogen (BUN) and creatinine levels within normal ranges.  Trace or mildly elevated protein in the Veteran's urinalysis has been noted on several occasions, but his health care providers attribute the abnormal laboratory findings to, or discussed it in the context of, diabetes.  The findings of protein in the Veteran's urine were accompanied by elevated blood sugar levels and laboratory reports in September 2010, March and September 2012, and November 2013 indicate that the Veteran's diabetes was responsible for the findings of protein in his urinalysis.  The Board further acknowledges that on multiple occasions throughout the claims period, and most recently in March 2016, the Veteran's urine tested negative for protein.  None of the Veteran's treating  physicians, either VA or private, or the VA examiners have indicated that the occasional findings of protein are associated with a decrease in kidney functioning.  The October 2014 VA examiner also stated in the April 2016 addendum medical opinion that findings of minimal or mild proteinuria are common and in the Veteran's case are due to benign causes.  The examiner further noted that laboratory testing in November 2013 and March 2016 established the Veteran had normal renal function.  In light of the above, the Board concludes that the few isolated findings of protein in the Veteran's urine during the claims period does not establish a "definite decrease in kidney function" such that an award of a higher 60 percent evaluation is appropriate under DC 7500, especially in light of the other laboratory findings establishing normal renal function.  

The Board also has considered the Veteran's reports of urinary incontinence, frequency, and incomplete emptying of his bladder and his contention that these symptoms are related to the service-connected nephrectomy with partial adrenalectomy.  The Veteran is certainly competent to report the symptoms he experiences, but he is not competent to also provide a medical opinion as to their etiology, such as relating them to his service-connected disability.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).  Indeed, the competent medical evidence of record, including VA and private treatment records, includes references to these symptoms and associates them with nonservice-connected benign prostatic hyperplasia (BPH).  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must be able to distinguish, by competent evidence, the extent of symptoms and consequent impairment owing to the service-connected disability from, instead, causes or factors unrelated to the Veteran's military service.  Only when VA is unable to do this must it, in turn, resolve this reasonable doubt in the Veteran's favor and associated the symptoms in question with the service-connected disability).  Private treatment records document the Veteran's complaints of urinary urgency, leakage, and nocturia to a private urologist beginning in January 2007.  He was prescribed Flomax and diagnosed with an enlarged prostate and increasing prostate-specific antigen (PSA) levels.  In an October 2008 letter, the private urologist stated that the Veteran had "moderate voiding symptoms related to BPH."  Similar medical opinions were issued by the January 2011 VA examiner and in the April 2016 addendum medical opinion report, when VA examiners concluded that the Veteran's urinary symptoms were not related to his nephrectomy with partial adrenalectomy, but instead were due to the nonservice-connected prostate condition.  

Other than urinary disturbances, it appears that all of the complaints the Veteran has expressed during the course of this appeal relate to other service-connected residuals of his accident and surgery in service, particularly, his left flank scar and rib and back disabilities.  No treatment provider and none of the VA examiners who evaluated him in April 2009, November 2009, January 2011, June 2013, December 2013, June 2014 and October 2014 attribute any renal dysfunction, decrease in renal function, or the reported urinary disturbances to his nephrectomy with partial adrenalectomy.  To the extent the Veteran contends that he experiences lethargy due to his service-connected disability, while he complained of lethargy during the April 2009 VA examination, he later denied experiencing this symptom during the January 2011 VA examination.  VA and private treatment records do not document consistent complaints of lethargy and no competent evidence exists associating this symptom with the nephrectomy with partial adrenalectomy.  In the absence of competent evidence establishing any of the criteria associated with a rating higher than 30 percent under DC 7500, the Board must deny the claim.

B.  Extra-schedular Consideration

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular rating when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that renders the available schedular evaluations for the service-connected disability inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of a nephrectomy with partial adrenalectomy with the established criteria found in the Rating Schedule for this disability shows that the rating criteria reasonably describe his disability level and symptomatology.  The Veteran's disability is rated under DC 7500, providing a minimum evaluation of 30 percent for the removal of one kidney and a higher rating based on renal dysfunction.  38 C.F.R. § 4.115b DC 7500.  As discussed above, the Veteran does not experience any renal/kidney dysfunction as a result of his service-connected disability and his complaints of other symptoms such as urinary frequency are due to nonservice-connected conditions.  He is separately rated and compensated for his other residual disabilities, including a surgical scar, hypertension, low back pain, and rib resection.  None of the competent evidence of record, including laboratory tests, establishes a loss of kidney function due to the service-connected removal of the Veteran's left kidney and partial adrenalectomy.  
Thus, the Veteran's disability and its manifestations are specifically considered in the rating criteria and do not represent an exceptional or unusual disability picture such that the schedular criteria are inadequate to describe the severity and symptoms of the disability.  In other words, there is no lay or medical evidence of symptoms or consequent impairment owing to the Veteran's nephrectomy and partial adrenalectomy that are unusual or different from that contemplated by the schedular rating criteria.


The Veteran's service-connected disability also does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  There is no medical or lay evidence that the Veteran's service-connected disability has an impact on his employment and he was not hospitalized during the claims period for treatment associated with his kidney condition, certainly not on what can be considered a frequent or recurrent basis.  Consequently, the Board concludes that no referral for extra-schedular consideration is required.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").

The Board must also consider whether the Veteran's service-connected disabilities together render the schedular criteria inadequate given their "collective impact".  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) issued a decision, Johnson v. McDonald, rejecting VA's interpretation that 38 C.F.R. § 3.321(b)(1) only contemplates referral for extra-schedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  In Johnson, the Federal Circuit Court determined that extra-schedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.  The Federal Circuit Court further indicated in Johnson that the total disability rating based on individual unemployability (TDIU) provision only accounts for instances in which a Veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id., at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  
It accounts for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities is nonetheless inadequately represented.  Id.

There is no probative (meaning competent and credible) lay or medical evidence in this particular instance indicating the Veteran's service-connected disabilities have any collective impact making the schedular criteria inadequate for evaluating the service-connected nephrectomy with partial adrenalectomy.  Service connection is not only in effect for the removal of the Veteran's kidney and part of his adrenal gland, but also for residual disabilities associated with the loss of his kidney and in-service injury.  He is compensated for flank and back pain, as well as limitation of motion, a scar, and hypertension.  There is simply no indication his service-connected conditions have combined such that rating his kidney disability under the schedular criteria inadequately compensates him for the effects of the disability.  The Veteran was able to maintain employment through most of the claims period, and he is independent in his activities of daily living (ADLs).  There is no medical or lay evidence establishing that the collective impact of his disabilities has rendered the schedular criteria inadequate.  Thus, there is no basis for referring this case for extra-schedular consideration for the service-connected residuals of the nephrectomy with partial adrenalectomy, even given the kind of collective effect contemplated by Johnson.  Consequently, this request must be denied, as must the appeal.


ORDER

The claim of entitlement to a rating higher than 30 percent for the residuals of the nephrectomy with partial adrenalectomy is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


